PER CURIAM.
In the United States District Court for the District of Idaho, appellant, Clifford Daugharty, was indicted for violating § 3 of the National Stolen Property Act, as amended, 18 U.S.C.A. § 415 [now § 2314], The indictment was in 13 counts. Appellant was arraigned and pleaded guilty to each count of the indictment. Thereupon, on May 13, 1947, the District Court entered a judgment sentencing appellant to be imprisoned for five years and six months. From that judgment no appeal was taken.
On November 22, 1948, appellant petitioned the District Court to vacate and set aside the judgment of May 13, 1947. On November 30, 1948, the District Court entered an order denying the petition. This appeal is from that order.
Appellee, the United States, has moved to dismiss the appeal as being frivolous. We have examined the record and find that the appeal is frivolous. It is therefore dismissed.